By the Court, Swift and Smith, Js.
dissenting. A contract to reprint any literary work, the copyright, ie which has been secured to the author, is void, unless it is entered into with the consent of the author, or his assignee. And the printer who executes the contrae* with a knowledge of the rights of the author, can reco - ver nothing for his labour.
The provisions of the statute, which require the author to publish the title of his book in a newspaper, and to deliver a copy of the work itself to the secretary of state, are merely directory, and constitute no part of the essential requisites for securing the copyright. The publication in the newspaper is intended as legal notice of the rights secured to the author, but cannot be necessary, where actual notice is brought home to the party, as in this case. The copy to be delivered to the secretary of slate, appears to be designed for public purposes, and has no connection with the copyright.
Nor can the intent with which the work is reprinted, be taken into consideration, as the act of reprinting is expressly prohibited by the statute. And as it appears in this case, that the plaintiff reprinted the “ Federal Calculator” after the copyright had been secured, and with actual notice of the fact, he could recover nothing on that account, and the charge of the court to the jury was correct.
New trial not to be granted.